DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Gautam Thatte on 9/23/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
	Regarding claim 1, the claim language “selectively cooperate” is vague because the claim does not provide conditions for when cooperation is selected. It is also unclear what “selectively cooperate” means. For purposes of examination, Examiner has interpreted “selectively cooperate” to mean there is a connection between them via the chemical reagent layer. Claims 2-9 are also rejected by virtue of their dependency.
Regarding claims 8-9, it is unclear what is meant by the slash in “silver/silver halide”. It is
unclear if the slash is “or”, “and”, “such as”, “preferably”, etc. For purposes of examination, Examiner
has interpreted the slash as “or”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180199873; cited by Applicant) in view of Shults (US2005033132; cited by Applicant).
Regarding claim 1, Wang discloses an implantable micro-biosensor adapted to be implanted under skin of a body to continuously monitor a physiological parameter of an analyte in a biological 5fluid of the body, comprising  (Paragraph [0135], “Moreover, the continuous analyte sensor 110 may be implanted as at least one of the following types of flexible analyte sensors: an implantable glucose sensor, a transcutaneous glucose sensor, implanted in a host vessel or extracorporeally, a subcutaneous sensor, a refillable subcutaneous sensor, an intravascular sensor”): 
a substrate including an implanting end portion which is elongated in a longitudinal direction and which is to be implanted under the skin along an implanting direction perpendicular to the skin (Fig. 7, elongated core #702 & the claim language “which is to be implanted under the skin along an implanting direction perpendicular to the skin” is intended use); 
10a first electrode which is disposed on one surface of the substrate and used as a counter electrode (counter electrode #706), and which includes a front portion and a rear portion both disposed at said implanting end portion (left and right side of electrode #706), wherein said front portion extends along the longitudinal direction, 15and said rear portion extends along the longitudinal direction and away from said front portion (Fig. 7), a sensing section of said first electrode at least including said front portion (Sensing section covers entirety of counter electrode #706); 
a second electrode which is disposed on said one 20surface of said substrate and spaced apart from said first electrode, and which includes a sensing section disposed at said implanting end portion and having an area less than that of said sensing section of said first electrode (Fig. 7, electrode #704 is spaced apart and has a smaller area); 
25a third electrode which is disposed on said substrate and used as a working electrode and which includes a sensing section disposed at said implanting77 end portion (Paragraph [0254], “In aggregate, core 702 and the conductive features formed thereon (e.g., one or more working electrodes, reference or counter electrodes, conductive traces, etc.) may form an elongated conductive body for a flexible analyte sensor 110”, Wang discloses a second working electrode by saying “one or more working electrode” which is considered the claimed third electrode & Fig. 7); and 
a chemical reagent layer which at least covers said sensing section of said third electrode (Paragraph [0254], “A membrane 508 may be disposed on the core 702 covering at least the working electrode 704” & Paragraph [0101], “As a non-limiting example, in an electrochemical glucose sensor, a working electrode measures hydrogen peroxide, H2O2, at its electroactive surface. The hydrogen peroxide is produced by the enzyme-catalyzed reaction of the analyte detected, which reacts with the electroactive surface to create a detectable electric current”)
Wang does not disclose so as to permit said third electrode to selectively cooperate with said 5first electrode or said first and second electrodes to measure a physiological signal in response to the physiological parameter of the analyte.
However, Shults discloses so as to permit said third electrode to selectively cooperate with said 5first electrode or said first and second electrodes to measure a physiological signal in response to the physiological parameter of the analyte. (Fig. 4B, sensing membrane #48 covers electrode system #49, which allows for a connection between the working electrodes and the counter/reference electrodes).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Shults by adding so as to permit said third electrode to selectively cooperate with said 5first electrode or said first and second electrodes to measure a physiological signal in response to the physiological parameter of the analyte. Having the electrodes cooperate with each other allows for a potential difference between the electrodes. The potential difference between the electrodes causes the electrons to flow in a particular direction, thus generating an electric current. The current response is related to the glucose concentration via a calibration curve.

Regarding claim 5, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 1.
Shults further discloses wherein said chemical reagent layer covers said sensing section of said third electrode and said 25sensing section of said first electrode (Fig. 4B, sensing membrane #48 covers electrode system #49).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Shults by adding wherein said chemical reagent layer covers said sensing section of said third electrode and said 25sensing section of said first electrode. The chemical reagent layer is provided to react with the analyte of interest. 

Regarding claim 6, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 5.
Shults further discloses wherein said chemical reagent layer further covers78 said sensing section of said second electrode (Fig. 4B, sensing membrane #48 covers electrode system #49).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Shults by adding wherein said chemical reagent layer further covers78 said sensing section of said second electrode. The chemical reagent layer is provided to react with the analyte of interest.

Regarding claim 7, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 1.
Wang further discloses wherein said second electrode is used as a reference electrode or another working electrode (Paragraph [0254], “A working electrode 704 may be located on the elongated core 702”).  

Regarding claim 8, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 7.
Wang further discloses wherein said second electrode is used as said another working electrode, and a surface material of said sensing section of said first electrode includes a silver/silver halide (Paragraph [0262], “The reference and/or counter electrode can be applied by depositing a silver-containing material on the elongated body”).  

Regarding claim 9, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 8.
Wang further discloses wherein said surface material of said sensing section of said first electrode further includes a conductive material covering said silver/silver halide (Paragraph [0272], “In the various examples of FIGS. 7, 10, 12, 15, and 18, other layers (e.g., insulating layers, additional electrode layers, membrane layers, or the like) may be formed over one or more portions of core 702 and/or traces disposed thereon using one or more methods as descried herein to form a completed flexible analyte sensor for coupling to sensor electronics 112”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Shults as applied to claim 1 above, and further in view of Nogueira (US20190076070).
Regarding claim 2, the combination of Wang and Shults discloses the implantable micro-biosensor according to claim 1.
The combination does not disclose wherein said front and rear portions of said first 10electrode are disposed respectively proximate to two adjacent sides of said second electrode.
However, Nogueira discloses wherein said front and rear portions of said first 10electrode are disposed respectively proximate to two adjacent sides of said second electrode (Fig. 2A, electrode pair #240 and #244, electrode #240 which has a sensing section surrounds electrode #244 on three sides which has its own sensing section).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Shults to incorporate the teachings of Nogueira by adding wherein said front and rear portions of said first 10electrode are disposed respectively proximate to two adjacent sides of said second electrode. The advantage of arranging the sensing sections in this way is a more efficient design.

Regarding claim 4, the combination of Wang, Shults, and Nogueira discloses the implantable micro-biosensor according to claim 2.
Wang further discloses wherein said third electrode is disposed on the other surface of said substrate opposite to said one surface 20of said substrate on which said first electrode is disposed (Paragraph [0275], “Although only one side of elongated conductive core structure 2101 is shown in FIG. 21, in some implementations conductive traces 2000 (see, e.g., FIG. 20) and patterned insulating layers 2100 may be formed on opposing sides of core 1902 to form a working electrode on a first side of body 2101 and an additional (e.g., working, reference, or counter) electrode on an opposing second side of body 2101”).

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang, Shults, and Nogueira as applied to claim 2 above, and further in view of Feldman (US9891185).
Regarding claim 3, the combination of Wang, Shults, and Nogueira discloses the implantable micro-biosensor according to claim 2.
The combination does not disclose wherein a total of a width of said sensing section of said second electrode and a width of said rear potion 15of said first electrode is less than a width of said front portion of said first electrode.
However, Feldman discloses wherein a total of a width of said sensing section of said second electrode and a width of said rear potion 15of said first electrode is less than a width of said front portion of said first electrode (Fig. 24C, the width of the electrode #612 plus the bottom width of electrode #610 is smaller than the top width of electrode #610).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Shults, and Nogueira to incorporate the teachings of Feldman by adding wherein a total of a width of said sensing section of said second electrode and a width of said rear potion 15of said first electrode is less than a width of said front portion of said first electrode. The width of the sensing section is dependent on how large a sensing area you want vs. the sensitivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080173552 discloses in Paragraph [0027], “The first sensor strip contact is in electrical communication with a working electrode and the second sensor strip contact is in electrical communication with a counter electrode through conductors. A first reagent layer is on at least one of the electrodes and includes an oxidoreductase and at least one species of a redox pair”. It also discloses in Paragraph [0007], “While multiple reference electrode materials are known, a mixture of silver (Ag) and silver chloride (AgCl) is typical due to the insolubility of the mixture in the aqueous environment of the analysis solution.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791